t c memo united_states tax_court louise sirianni petitioner v commissioner of internal revenue respondent docket no filed date louise sirianni pro_se donna f herbert for respondent memorandum opinion gerber judge respondent moved for partial summary_judgment on the question of whether this court has jurisdiction to decide petitioner’s claim for relief under sec_6015 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and all rule references are to the tax_court rules_of_practice and procedure petitioner initially petitioned this court for review of respondent’s determination not to abate interest under sec_6404 petitioner then amended her pleading to include a claim for relief from joint_and_several_liability we must determine whether we have jurisdiction to decide petitioner’s claim as to joint_and_several_liability background petitioner and her husband were investors in a tefra partnership oak co during the years and oak co was an investor in bishop energy technology associates which was an elektra hemisphere partnership this court’s decision concerning the partnership items for bishop energy technology associates et al became final on date pursuant to section d respondent had year from the date this court’s decision became final to assess any additional tax penalties or interest in connection with the partnership items or affected items on date which was within year of the date the court’s decision became final respondent assessed the additional tax penalties and interest against the siriannis sometime after the date assessment petitioner and her husband requested an abatement of interest on the deficiency arising from the partnership on date respondent notified the siriannis of respondent’s final_determination not to abate the interest the siriannis timely filed a petition for review of respondent’s determination under the provisions of sec_6404 the petition was filed in the names of louise sirianni and sam sirianni mr sirianni however mr sirianni did not sign the petition petitioner informed respondent that mr sirianni passed away on date because a petition was not filed on behalf of mr sirianni or his estate respondent moved to dismiss mr sirianni from the case we granted respondent’s motion on or about date petitioner submitted an administrative request to respondent for relief from joint_and_several_liability under sec_6015 on date before she received a determination from respondent and less than months after her administrative request the petition was amended to include a claim for relief under sec_6015 on date respondent denied petitioner’s administrative request and on date petitioner filed an administrative appeal with respondent’s appeals_office petitioner’s administrative appeal is currently pending administrative review on date months from the date that petitioner filed her sec_6015 administrative request respondent moved for partial summary_judgment as to whether petitioner is entitled to raise a claim for relief under sec_6015 in this proceeding brought under sec_6404 respondent has not accused petitioner of any inappropriate practice such as delay bad faith or dilatory motive in amending the petition further respondent has not shown that petitioner’s amendment would prejudice respondent in any respect discussion respondent moved for partial summary_judgment on the question of whether we have jurisdiction to decide petitioner’s sec_6015 claim for relief from joint_and_several_liability respondent argues that we lack jurisdiction over the sec_6015 claim because petitioner’s right to petition under sec_6015 had not matured respondent further argues that a claim for sec_6015 relief does not fit within our statutory jurisdiction to decide a sec_6404 proceeding summary_judgment is appropriate if there are no genuine issues as to any material facts and a decision may be rendered as a matter of law whereas a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b 98_tc_518 affd 17_f3d_965 7th cir there is no dispute as to any material facts and this controversy involves a question that is ripe for partial summary_judgment see fla peach corp v commissioner 90_tc_678 t he tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the question of the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion id pincite our jurisdiction to review a claim for relief from joint_and_several_liability is found in sec_6015 which provides a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- i at any time after the earlier of-- i the date the secretary mails notice of the secretary’s final_determination of relief available to the individual or ii the date which is months after the date such election is filed with the secretary and ii not later than the close of the 90th day after the date described in clause i i petitioner amended her sec_6404 petition to include a claim under sec_6015 at a time when she did not meet the requirements to independently file a petition under sec_6015 petitioner had not received a final_determination from respondent denying her claim nor had months passed from the time petitioner had filed her election with respondent at this point petitioner’s circumstances were substantially_similar to and would have been governed by the holding in 116_tc_284 in estate of wenner the taxpayer had sought to raise a sec_6015 claim in the context of a sec_6404 proceeding the taxpayer however had not filed an administrative request for relief under sec_6015 in estate of wenner as in this case the commissioner argued that we lacked jurisdiction with regard to that claim respondent suggests that our decision in estate of wenner is wrong and has asked in this case that we reconsider our holding and overrule it we need not reconsider our holding in estate of wenner because petitioner’s circumstances have changed during the pendency of this case petitioner’s administrative appeal has now been pending for more than months without a final_determination by respondent which satisfies sec_6015 currently she is entitled to separately petition this court under that section due to the fact that petitioner may separately petition her sec_6015 claim we have jurisdiction over that claim and may hear it with her sec_6404 claim accordingly there is no basis or reason for our reconsideration of the holding in estate of wenner petitioner’s sec_6015 and sec_6404 claims are properly before this court it would not be efficient or reasonable to cause petitioner the expense and inconvenience of filing separate proceedings in this court nor would it be efficient or reasonable to hold a separate trial for each of petitioner’s claims we hold that we have jurisdiction to decide petitioner’s sec_6015 claim and that claim may be heard in one proceeding with petitioner’s sec_6404 claim to reflect the foregoing an appropriate order will be issued denying respondent’s motion for partial summary_judgment respondent admits that petitioner has the right to petition this court because the 6-month period provided for in sec_6015 has expired however respondent argues that judicial economy would be best served by waiting to see whether petitioner’s administrative appeal is denied if the appeal is denied respondent suggests holding a stand-alone proceeding under sec_6015 it appears that respondent seeks this roundabout approach as a means to provide this court with the opportunity to reconsider the holding in 116_tc_284 should respondent grant petitioner’s administrative appeal of the denial of sec_6015 relief respondent will be in a position to concede that petitioner is entitled to relief in this proceeding
